FRANK, Judge.
Memphis Ford Ware has presented two issues for our review as a result of his conviction and sentence for the’possession of cocaine with intent to sell. His claim of error with respect to a police officer’s testimony is meritless, but his challenge to habitual offender sentencing is well-founded. Thus, we affirm Ware’s conviction and remand for findings, required by section 775.-084(1)(a), Florida Statutes (Supp.1988), to support the determination that he is a habitual offender. Ware should be present at the hearing on remand. King v. State, 15 F.L.W. 2720 (Fla. 4th DCA Nov. 7, 1990).
Affirmed in part and remanded for re-sentencing.
DANAHY, A.C.J., and ALTENBERND, J., concur.